Citation Nr: 1812931	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  17-67 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for depression.  

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  

4.  Entitlement to an earlier effective date than October 21, 2013 for the grant of nonservice-connected pension benefits.  


ATTORNEY FOR THE BOARD

D. Chad Johnson, Counsel



INTRODUCTION

The Veteran had active service from September 1973 to October 1974.  

These matters come to the Board of Veterans' Appeals (Board) from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in Sioux Falls, South Dakota.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).  


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with PTSD in accordance with the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders (DSM) for any period on appeal.  

2.  The Veteran's current depression did not have onset during active service and is not otherwise etiologically related to active service.  

3.  The Veteran does not have any service-connected disabilities which preclude him from securing or following a substantially gainful occupation.  

4.  The Veteran's claim of entitlement to nonservice-connected pension was filed on October 21, 2013, but no sooner.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2017).  

2.  The criteria for service connection for depression have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  

3.  The criteria for a TDIU rating have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).  

4.  The criteria for an earlier effective date than October 21, 2013 for the grant of nonservice-connected pension benefits have not been met.  38 U.S.C. §§ 1521(a), 5107, 5110(a) (2012); 38 C.F.R. §§ 3.102, 3.400, 3.342(a) (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process  

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

II.  Service Connection - PTSD & Depression  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Specifically, service connection for PTSD requires the presence of three particular elements: (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2017).  For the purposes of establishing service connection, medical evidence diagnosing PTSD must be in accordance with 38 C.F.R. § 4.125(a) (2017), which refers to the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders (DSM) as the source of criteria for the diagnosis of claimed psychiatric disorders.  

Following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claims of entitlement to service-connection for PTSD and depression.  

Initially, the Board notes that the probative evidence of record does not document that the Veteran has been diagnosed with PTSD in accordance with the DSM for any period on appeal.  38 C.F.R. §§ 3.304(f), 4.125(a).  To the extent that the Veteran has repeatedly asserted that he has been diagnosed with PTSD, such statements are of no probative value given the appellant's lack of psychiatric expertise and their inconsistency with the additional medical evidence of record which does not document a diagnosis of PTSD for any period on appeal.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Veteran asserts that his claimed psychiatric disabilities are the result of several in-service stressors, including personal assaults, attempted sexual assault, and various other experiences such as being trampled in a riot, chased by soldiers with guns, robbed, and nearly being burned to death.  He has reported that he was denied mental health treatment during active service.  

Service treatment records do not document the onset of chronic depression.  In August 1974, the Veteran was seen for psychiatric consultation due to his difficulty adjusting to active duty.  The physician noted his history of situational anxiety and assessed an immature personality.  Significantly, a physical examination upon separation shortly thereafter in October 1974 documents that a psychiatric evaluation was normal, without noted defect or diagnosis.  Service personnel records document that the Veteran reported numerous subjective complaints which were appropriately investigated without organic or objective clinical findings to explain his complaints; the Veteran was ultimately recommended for a general administrative discharge due to unsuitability under honorable conditions.  

Post-service VA treatment records document the Veteran's initial psychiatric evaluation in December 2003, at which time he reported depression beginning in July 2003, after a series of life stressors within a short period of time.  Following evaluation, the VA psychiatrist diagnosed recurrent major depression; however, there is no probative evidence relating such depression to the Veteran's active service.  

Upon VA examination in March 2014, the VA examiner concluded, based upon a thorough psychiatric examination and consideration of the Veteran's medical history, that the Veteran did not meet DSM criteria for PTSD.  Rather, the examiner diagnosed unspecified depressive disorder, in addition to the need to rule out unspecified personality disorder.  However, the examiner ultimately opined that the Veteran's claimed psychiatric condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner based the negative nexus opinion on clinical expertise, a review of the Veteran's medical history, and her psychiatric evaluation of the Veteran.  Additionally, the examiner stated that the Veteran's depression appeared to be long-standing and biological, as his sibling and mother all experienced psychiatric diagnoses.  

In June 2014, following a thorough review of the Veteran's claims file, the same VA examiner provided an addendum opinion, but noted that there were no changes to her previous diagnoses or opinion from March 2014.  The examiner clarified that the noted in-service diagnosis of immature personality corresponded to a diagnosis of personality disorder, not otherwise specified, under DSM-IV and unspecified personality disorder under DSM-5.  She opined that it was not likely that the Veteran's in-service personality disorder and current personality disorder were a result of his reported in-service stressors.  Regarding his current diagnosis of unspecified depressive disorder, the examiner noted that although the Veteran denied any depressive symptoms prior to active service, there was also substantial evidence of a biological predisposition for depression.  Therefore, the examiner concluded that the it was less than likely that the Veteran's current depression was related to active service, as his current depressive symptoms appeared to be more related to his current environmental stressors, such as financial concerns, stress of caring for his son, and being unemployed, rather than related to his reported in-service stressors.  

The Board affords great probative value to the March 2014 and June 2014 VA opinions, which properly considered the evidence of record, including the Veteran's claims file, lay reports of in-service stressors, and medical history, and which are supported by an adequate rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Although the Veteran's lay statements are competent insofar as they report observable symptoms, see Layno v. Brown, 6 Vet. App. 465, 469 (1994); to the extent that such statements assert a current diagnosis of PTSD or a nexus between the Veteran's current depression and his active service, they are afforded little probative value, as the Veteran does not possess the requisite medical or psychiatric expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, to the extent that the Veteran's lay statements are inconsistent with the additional evidence of record, they are of no probative value in the context of his claim for compensation benefits.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for PTSD and depression.  As such, there is no reasonable doubt to be resolved, and the claims must be denied.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  TDIU  

The Veteran also claims entitlement to a TDIU rating; his October 2013 TDIU application asserts that he is prevented from securing or following a substantially gainful occupation due to personality disorder, PTSD, and military sexual trauma (MST).  

A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2017).  

Significantly, in light of the Board's decision herein to deny the Veteran's service connection claims, the Veteran does not have any current service-connected disabilities.  Therefore, entitlement to TDIU rating must also be denied as a matter of law.  See id.; see also Sabonis v. Brown, 6 Vet. App. 426 (1994).  

IV.  Earlier Effective Date - Nonservice-Connected Pension  

Finally, the Veteran claims entitlement to an earlier effective date than May 15, 2010 for the assignment of nonservice-connected pension benefits.  

Nonservice-connected pension benefits are available to a veteran who served for 90 days or more during a period of war and who is permanently and totally disabled due to nonservice-connected disabilities which are not the result of his own willful misconduct.  38 U.S.C. § 1521(a) (2012); 38 C.F.R. § 3.342(a) (2017).  

In general, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017).  

Significantly, although the Veteran asserts that an earlier effective date than October 21, 2013 is warranted for the grant of nonservice-connected pension benefits, the probative evidence of record documents that his claim of entitlement to nonservice-connected pension benefits was received by VA on October 21, 2013, and no earlier.  As such, an earlier effective date is not warranted as a matter of law, and the claim is denied.  See id.; see also Sabonis, 6 Vet. App. 426.  


ORDER

Service connection for PTSD is denied.  

Service connection for depression is denied.  

A TDIU rating is denied.  

An earlier effective date than October 21, 2013 for the grant of nonservice-connected pension benefits is denied.  




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


